DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Request for Continued Examination after 1RCE filed 04/07/2022. 
The status of the Claims is as follows:
Claims 1-15 have been cancelled;
Claims 16, 19-22, 24-27 have been amended;
Claims 16-27 are pending and have been examined. 

Allowable Subject Matter
Claims 16-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed transporting the transport group from the manufacturer's site towards the sterilizer in the form of a specialized center or a filler that also performs a sterilization by ionizing radiation, where a sterilization step is to be performed; and performing the sterilization on the whole transport group by ionizing radiation on the transport group, thereby obtaining sterilized empty closed pouches. 

Where Thomas teaches sterilization of individual containers, one by one in the sterilizer at station II and again at station IV (par 16). However, Thomas does not teach sterilizing a group of pouches as claimed where the claimed transportation group contains a plurality of transport devices, stacked. 

ICHIKAWA US 20170107008 discloses sterilization of a group of pouches by ionization radiation  (par 66-69) However, Ichikawa does not teach performing sterilization on the transport group where the transport group contains a plurality of transport devices stacked. 

Rosselli US 20130160399 discloses a transport group (60) including a plurality of transport devices stacked where the transport devices include fins suitable for engaging the spout between the first and second guide surfaces and supporting the pouch in both a "standing" configuration where the spout is arranged at the top and the pouch at the bottom and in an "upside down" configuration where the spout is arranged at the bottom and pouch at the top (Fig. 5) However, Rosselli only discusses transporting the group of pouches but does not teach sterilizing the pouches or filling the pouches while in the transport group. 

Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731